DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claim 9, the input control device is said to include “a base fixedly mounted on an underlying surface,” and that the input control device is said to be “configured to remain in a fixed position relative to the underlying surface upon application of the user input control motions.” How is the input control device configured to remain in a fixed position relative to the underlying surface when the underlying surface is a structural part of the input control device?  In other words, how is the input control device configured to remain in a fixed position relative to itself?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerbi et al. (6,587,750).  Gerbi et al. disclose, at least in figures 1-7C and 12 and col. 7 line 65 to col. 8, line 2; col. 8, lines 40-65; col. 9, line 34 to col. 12, line 20; and col. 13, line 27 to col. 14, line 26; Gerbi et al. also disclose a control system for controlling a robotic surgical tool (38), the control system comprising: an input control device , comprising: a base (the cylindrical shell of element 62, shown in fig. 5 and 6) fixedly mounted on an underlying surface (the arm portion of element 62 that encompasses joint 56f); a joystick (80 or 86, as shown in fig. 7A)) extending from the base; and a handpiece extending from the joystick (the central, cylindrical portion of element 50, including elements 76 78, as shown in fig. 7A), wherein the handpiece comprises a linear actuator (102), a first controller jaw (50a) coupled to the linear actuator, and a second controller jaw (50b) coupled to the linear actuator, wherein the first controller jaw and the second controller jaw are configured to receive user input control motions, and wherein the linear actuator is configured to selectively drive the first controller jaw and the second controller jaw; and a control circuit (within 94 and/or 22, according to col. 10, lines 45-57 and col. 7 line 65 to col. 8, line 7) configured to: receive first input control signals (an input or actuation input, according to col. 9, lines 34-44, e.g., from HE1 and/or HE2) indicative of user input control motions received by the first controller jaw and the second controller jaw; provide first output control signals (control signals from processor 22, according to col. 7, line 65 to col. 8, line 8) to the robotic surgical tool based on the first input control signals; receive second input control signals (slave encoder values, according to col. 13, lines 42-45) from the robotic surgical tool indicative of a position of a first tool jaw (46a) and a second tool jaw (46b) of the robotic surgical tool; and provide second output control signals (Cartesian slave position signals, according to col. 13, lines 45-49) to the linear actuator based on the second input control signals; wherein the second output control signals are configured to match (i.e., capable of matching) the position of the first controller jaw to the position of the first tool jaw and the position of the second controller jaw to the position of the second tool jaw; wherein the second output control signals are configured to match (i.e., capable of matching) a controller angle between the first controller jaw and the second controller jaw to a tool angle between the first tool jaw and the second tool jaw (I.e., according to col. 14, lines 9-26, the position of the “slave” (the pair of tool jaws) is urged to “follow the position of the master” (the pair of pivotable jaws); and “feedback forces from [the] bilateral controller” (i.e., including the second output control signals) are applied to change “the position of the hand held input device” (the pair of pivotable jaws).); wherein the linear actuator comprises: a rack (84); and a servomotor (e.g., Hall effect transducer and motors or motor/potentiometer 70a, 70b, according to col. 9, lines 34-48 and col. 10, lines 41-44) operably coupled to the rack; and wherein the linear actuator comprises: a reciprocating element (92, according to col. 10, lines 16-35); a first connector (e.g., 105a) pivotably coupled to the first controller jaw and the reciprocating element; and a second connector (e.g., 105b) pivotably coupled to the second controller jaw and the reciprocating element.

Allowable Subject Matter
Claims 1, 3-7, 14, 15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a control system comprising, inter alia: a first robotic tool comprising a first pair of tool jaws movable through a first range of positions; a second robotic tool comprising a second pair of tool jaws movable through a second range of positions; an input control device selectively operable to control the first robotic tool and the second robotic tool, wherein the input control device comprises: a linear actuator; and a pair of pivotable jaws coupled to the linear actuator, wherein the pair of pivotable jaws is configured to pivot in response to a user input control motion, and wherein the linear actuator is configured to selectively pivot the pair of pivotable jaws; and a control circuit configured to: receive a first input control signal indicative of the user input control motion received by the pair of pivotable jaws, wherein the user input control motion comprises pivoting the pair of pivotable jaws; provide a first output control signal to the first robotic tool based on the first input control signal, wherein the first output control signal comprises moving the first pair of tool jaws from a first configuration, wherein a first angle is defined between the first pair of tool jaws, to a second configuration, wherein a second angle is defined between the first pair of tool jaws; detect that the first robotic tool has been operably decoupled from the input control device and that the second robotic tool has been operably coupled to the input control device; receive a second input control signal from the second robotic tool indicative of a third angle defined between the second pair of tool jaws; and 2 312390924.2Response dated May 31, 2022Application Serial No. 16/354,481 provide a second output control signal to the input control device, wherein the second output control signal is configured to drive the pair of pivotable jaws through a range of motion based on a difference between the third angle and the second angle.  
With respect to base claim 14, none of the prior art of record, alone or in combination, discloses a control system comprising, inter alia: a first robotic tool, comprising: a first end effector comprising a first pair of jaws movable through a first range of positions; and a first sensor configured to detect the position of the first pair of jaws within the first range of positions;  a second robotic tool, comprising: a second end effector comprising a second pair of jaws movable through a second range of positions; and 5 312390924.2Response dated May 31, 2022 Application Serial No. 16/354,481a second sensor configured to detect the position of the second pair of jaws within the second range of positions; and a control circuit configured to: receive a first input control signal indicative of a user input control motion received by input jaws of an input control device, wherein the user input control motion comprises moving the input jaws; drive the first pair of jaws from a first position within the first range of positions, wherein a first angle is defined between the first pair of laws, to a second position within the first range of positions, wherein a second angle is defined between the first pair of laws, based on the first input control signal; detect that the first robotic tool has been operably decoupled from the input control device and that the second robotic tool has been operably coupled to the input control device: receive a second input control signal from the second robotic tool indicative of a third angle defined between the second pair of jaws; and provide an output control signal to the input jaws of the input control device, wherein the output control signal is configured to adjust an orientation of the input jaws based on a difference between the third angle and the second angle.
With respect to base claim 18, none of the prior art of record, alone or in combination, discloses a method, comprising, inter alia: 6 312390924.2Response dated May 31, 2022 Application Serial No. 16/354,481receiving a first input control signal indicative of a user input control motion applied to a controller jaw of an input control device, wherein the user input control motion comprises moving the controller jaw; driving a jaw of a first robotic tool to a first angular orientation in response to the first input control signal; switching operable control by the input control device from the first robotic tool to a second robotic tool; receiving a second input control signal from the second robotic tool indicative of a second angular orientation of a jaw of the second robotic tool; and driving the controller jaw of the input control device to correspond to the second angular orientation of the jaw of the second robotic tool in response to the second input control signal, based on a difference between the second angular orientation of the jaw of the second robotic tool and the first angular orientation of the jaw of the first robotic tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s arguments with respect to claims 9-13 have been fully considered but are moot in view of restated grounds of rejection based on Gerbi et al. and a new ground of rejection based on 35 U.S.C. 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video  conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771